Hill, C. J.
1. A female upon whom an assault to rape has been committed may maintain an action to recover damages for the injuries sustained. In such an action her right of recovery is not limited simply to pecuniary loss, or actual physical injuries, but may include an-- and all pain and suffering, whether mental or physical, and may also include punitive or exemplary damages against the wrong-doer, all these damages to be measured by “the enlightened conscience of impartial jurors.” Civil Code (1910), §§ 4503, 4504; 3 Cyc. 1066; 33 Cye. 1521, and cases cited.
2. In a suit to recover damages for an assault with intent to rape, brought by the injured female against the wrong-doer, where the evidence for the plaintiff proved the tort as complained of in the petition, and there was apparently io legal insufficiency in the evidence when considered in connection with the allegations of the petition, it was error to award a nonsuit on the ground that no ..pecuniary loss was shown. It is well settled that a simple assault may give a right of action for damages against the assailant; and an assault to commit rape is an aggravated assault. And in such an action it is not necessary to allege and prove any pecuniary loss, or even actual physical injury, to warrant a recovery. In the present case, however, there was evidence of some actual physical injury.

Judgment reversed, on maim, bill of exceptions; affw'med, on cross-bill.